           Case 2:17-cv-01091-SU        Document 166      Filed 12/11/20     Page 1 of 3




PAUL E. SALAMANCA                                     Oliver J. H. Stiefel, OSB # 135436
Deputy Assistant Attorney General                     Tel: (503) 227-2212
Environment & Natural Resources Division              oliver@crag.org
U.S. Department of Justice                            Crag Law Center
TAYLOR FERRELL                                        3141 E Burnside Street
SHAUN M. PETTIGREW                                    Portland, Oregon 97214
Natural Resources Section                             Fax: (503) 296-5454
BRIENA L. STRIPPOLI
Wildlife and Marine Resources Section                 David H. Becker, OSB # 081507
150 M Street NE                                       Tel: (503) 388-9160
Washington, D.C. 20002                                davebeckerlaw@gmail.com
Phone: (202) 305-0874 (Ferrell)                       Law Office of David H. Becker, LLC
(202) 305-3895 (Pettigrew)                            4110 SE Hawthorne Boulevard # 168
(202) 305-0339 (Strippoli)                            Portland, Oregon 97214
taylor.ferrell@usdoj.gov
shaun.pettigrew@usdoj.gov                             Attorneys for Central Oregon LandWatch
briena.strippoli@usdoj.gov

                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF OREGON
                                 PENDLETON DIVISION

CENTRAL OREGON LANDWATCH, an                       Case No. 2:17-cv-1004-SU (Lead Case)
Oregon non-profit corporation,                     Case No. 2:17-cv-1091-SU (Trailing Case)
                                                   Case No. 2:17-cv-1366-SU (Trailing Case)
                 Plaintiff,
                      v.
SHANE JEFFRIES, in his official capacity as
Ochoco National Forest Supervisor; GLENN
CASAMASSA1, in his official capacity as            SECOND JOINT STATUS REPORT
Regional Forester for Region 6; and UNITED
STATES FOREST SERVICE,
                 Federal Defendants,
           and
OCHOCO TRAIL RIDERS, OREGON
MOTORCYLE RIDERS ASSOCIATION,
PACIFIC NORTHWEST 4 WHEEL DRIVE
ASSOCIATION, DESCHUTES COUNTY 4
WHEELERS, and THE BLUERIBBON
COALTION,

                Defendant-Intervenors


       1
           Substituted pursuant to FED R. CIV. P. 25(d) for James M. Peña.
         Case 2:17-cv-01091-SU         Document 166        Filed 12/11/20     Page 2 of 3




       On September 17, 2020, Plaintiff Central Oregon LandWatch and Federal Defendants

jointly moved to stay the deadline to object to the Findings and Recommendations issued by

Magistrate Judge Sullivan, ECF No. 162, addressing Plaintiff’s Amended Motion for Attorney

Fees, Costs, and Other Expenses, ECF No. 137. The Court granted the parties’ joint motion on

September 23, 2020, and ordered the parties to file a joint status report by November 2, 2020.

ECF No. 167. In response, the parties filed a joint status report indicating that they had reached

a proposed settlement, but that the settlement required approval by the relevant authorizing

officials within the Departments of Agriculture and Justice. Progress has been made on the

process for obtaining such approval, but it has not yet completed. If the parties have not filed a

stipulated settlement agreement by January 14, 2020, they propose to file another joint status

report providing an update on the status of the approval process on that date.



       Respectfully submitted, this 11th day of December, 2020.



                                              PAUL E. SALAMANCA
                                              Deputy Assistant Attorney General
                                              Environment & Natural Resources Division


                                              /s/ Shaun M. Pettigrew
                                              SHAUN M. PETTIGREW
                                              Trial Attorney
                                              Natural Resources Section
                                              c/o NOAA, Damage Assessment
                                              7600 Sand Point Way, NE
                                              Seattle, WA 98115
                                              Phone: (206) 526-6881
                                              shaun.pettigrew@usdoj.gov

                                              TAYLOR FERRELL
                                              Natural Resources Section

Joint Status Report                                                                              -1
        Case 2:17-cv-01091-SU   Document 166    Filed 12/11/20    Page 3 of 3




                                    BRIENA L. STRIPPOLI
                                    Wildlife and Marine Resources Section
                                    4 Constitution Square
                                    150 M Street NE
                                    Washington, D.C. 20002
                                    (202) 305-0874 (Ferrell)
                                    (202) 305-0339 (Strippoli)
                                    taylor.ferrell@usdoj.gov
                                    briena.strippoli@usdoj.gov

                                    Counsel for Federal Defendants


                                    /s/ Oliver J.H. Stiefel
                                    Oliver J. H. Stiefel, OSB # 135436
                                    Tel: (503) 227-2212
                                    oliver@crag.org
                                    Crag Law Center
                                    3141 E Burnside Street
                                    Portland, Oregon 97214
                                    Fax: (503) 296-5454

                                    David H. Becker, OSB # 081507
                                    Tel: (503) 388-9160
                                    davebeckerlaw@gmail.com
                                    Law Office of David H. Becker, LLC
                                    4110 SE Hawthorne Boulevard # 168
                                    Portland, Oregon 97214

                                    Attorneys for Central Oregon LandWatch




Joint Status Report                                                             -2
